In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
LORA ANNE ZIMMER,        *
                         *                           No. 13-423V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: June 12, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs;
AND HUMAN SERVICES,      *                           stipulation of fact; award in
                         *                           the amount to which respondent
             Respondent. *                           does not object
*********************

Mark T. Sadaka, Sadaka & Associates, Englewood, NJ, for Petitioner;
Alexis Babcock, U.S. Department of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       Petitioner, Lora Anne Zimmer, filed a motion for final attorneys’ fees and
costs in the above-captioned matter on June 4, 2014. Petitioner stated that her
motion is unopposed by respondent. The Court awards the requested amount.2

       Ms. Zimmer filed a petition for compensation alleging that the flu
vaccination she received on November 17, 2010, caused her to suffer allergic
reaction resulting in bilateral upper extremity swelling, paresthesias, and arthritis.
Ms. Zimmer received compensation based upon the parties’ stipulation. Decision,
filed May 2, 2014. Because Ms. Zimmer received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       2
         Petitioner’s motion requested an erroneous total amount of $15,155.49 for attorneys’
fees and costs, but that total should have been $15,200.49.
       Ms. Zimmer seeks a total of $14,505.50 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, Ms. Zimmer
states that she incurred $694.99 out-of-pocket litigation expenses while pursuing
this claim.

       After reviewing the request, the court awards the following:

       1.     A lump sum of $14,505.50 in the form of a check payable to
petitioner’s attorney, Mark T. Sadaka, and petitioner, Lora Anne Zimmer, for
attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e).

      2.   A lump sum of $694.99 in the form of a check payable to petitioner, ,
Lora Anne Zimmer.

      The Court thanks the parties for their cooperative efforts in resolving this
matter.

       The Clerk shall enter judgment accordingly.3

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2